
	

113 HR 293 IH: To expand retroactive eligibility of the Army Combat Action Badge to include members of the Army who participated in combat during which they personally engaged, or were personally engaged by, the enemy at any time on or after December 7, 1941.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 293
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Nugent introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To expand retroactive eligibility of the Army Combat
		  Action Badge to include members of the Army who participated in combat during
		  which they personally engaged, or were personally engaged by, the enemy at any
		  time on or after December 7, 1941.
	
	
		1.Retroactive award of Army
			 Combat Action Badge
			(a)Authority To
			 awardThe Secretary of the Army may award the Army Combat Action
			 Badge (established by order of the Secretary of the Army through Headquarters,
			 Department of the Army Letter 600–05–1, dated June 3, 2005) to a person who,
			 while a member of the Army, participated in combat during which the person
			 personally engaged, or was personally engaged by, the enemy at any time during
			 the period beginning on December 7, 1941, and ending on September 18, 2001 (the
			 date of the otherwise applicable limitation on retroactivity for the award of
			 such decoration), if the Secretary determines that the person has not been
			 previously recognized in an appropriate manner for such participation.
			(b)Procurement of
			 badgeThe Secretary of the Army may make arrangements with
			 suppliers of the Army Combat Action Badge so that eligible recipients of the
			 Army Combat Action Badge pursuant to subsection (a) may procure the badge
			 directly from suppliers, thereby eliminating or at least substantially reducing
			 administrative costs for the Army to carry out this section.
			
